Name: Commission Regulation (EEC) No 806/90 of 30 March 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/44 Official Journal of the European Communities 31 . 3 . 90 COMMISSION REGULATION (EEC) No 806/90 of 30 March 1990 fixing the amount of the subsidy on oil seeds tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 631 /90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 P), as last amended by Regulation (EEC) No 678/90 (8) ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (l0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 1 April 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marke ­ ting year of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (") OJ No L 69, 16. 3 . 1990, p. 24. O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26 . 7. 1988 , p. 10 . O OJ No L 59, 8 . 3 . 1990, p. 39. (*) OJ No L 75, 21 . 3 . 1990, p. 15. o OJ No L 266, 28 . 9 . 1983, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . 31 . 3 . 90 Official Journal of the European Communities No L 85/45 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period I 4 5 6 7 (') 8 (&gt;) 9 ( «) 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,770 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 26,374 26,372 23,409 21,500 21,500 21,500 2. Final aids : (a) Seed harvested and processed in : \  Federal Republic of Germany (DM) 62,53 62,53 55,60 51,14 51,14 51,33  Netherlands (Fl) 69,57 69,57 61,75 56,72 56,72 56,93  BLEU (Bfrs/Lfrs) 1 273,52 1 273,42 1 130,35 1 038,17 1 038,17 1 038,17  France (FF) 201,02 200,97 177,70 162,97 162,97 162,97  Denmark (Dkr) 235,52 235,50 209,04 192,00 192,00 192,00  Ireland ( £ Irl) 22,373 22,367 19,778 18,139 18,139 18,139  United Kingdom ( £) 16,654 16,617 14,062 12,854 12,854 12,736  Italy (Lit) 44 163 44147 38 957 37 066 37 066 36 960  Greece (Dr) 4 639,63 4 627,14 3 927,87 4 182,00 4 182,00 ¢ 4 085,69 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 . 178,89 270,63 270,63 270,63  in another Member State (Pta) 3 738,93 3 739,33 3 293,43 3 086,31 3 086,31 3 063,61 (c) Seed harvested in Portugal and processed : 1  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 456,44 5 454,30 4 827,15 4 626,23 4 626,23 4 565,26 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 85/46 Official Journal of the European Communities 31 . 3 . 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 (') 4th period 8 (') 5th period 9 0 1 . Gross aids (ECU) : I  Spain 3,670 3,670 3,670 4,270 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,874 28,872 25,909 24,000 24,000 24,000 2. Final aids : \ I (a) Seed harvested and processed in : I I I  Federal Republic of Germany \ \ \ (DM) 68,43 68,43 61,50 57,04 57,04 57,24  Netherlands (Fl) 76,17 76,16 68,34 63,31 63,31 63,53  BLEU (Bfrs/Lfrs) 1 394,24 1 394,14 1 251,07 1 158,89 1 158,89 1 158,89  France (FF) 220,26 220,21 196,94 182,22 182,22 182,22  Denmark (Dkr) 257,85 257,83 231,37 214,32 214,32 214,12  Ireland ( £ Irl) 24,515 24,509 21,920 20,281 20,281 20,281  United Kingdom ( £) 18,415 18,378 15,823 14,628 14,628 14,511  Italy (Lit) 48 413 48 397 43 207 41 406 41 406 41 300  Greece (Dr) 5 119,57 5 107,08 4 407,81 4 705,78 4 705,78 4 609,47 (b) Seed harvested in Spain and IIII\ || processed : llll li  in Spain (Pta) 561,13 561,13 561,13 652,87 652,87 652,87  in another Member State (Pta) 4 121,17 4 121,57 3 675,67 3 468,55 3 468,55 3 445,85 (c) Seed harvested in Portugal and l.\ I processed : \\Il\  in Portugal (Esc) 499,40 499,40 499,40 512,33 512,33 512,33  in another Member State (Esc) 5 955,84 5 953,70 5 326,56 5 138,55 5 138,55 5 077,59 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 31 . 3 . 90 Official Journal of the European Communities No L 85/47 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 (') 1 . Gross aids (ECU):  Spain 6,890 6,890 6,890 6,890 8,620  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 36,218 35,968 35,724 32,773 28,000 2. Final aids : ll \ [ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 85,78 85,20 84,63 77,76 66,56  Netherlands (Fl) 95,54 94,88 94,23 86,45 73,86  BLEU (Bfrs/Lfrs) 1 748,86 1 736,78 1 725,00 1 582,51 1 352,04  France (FF) 276,78 274,77 272,85 249,68 212,52  Denmark (Dkr) 323,43 321,20 319,02 292,67 250,04  Ireland ( £ Irl) 30,805 30,582 30,368 27,790 23,653  United Kingdom ( £) 23,571 23,315 23,081 20,521 17,002  Italy (Lit) 60 892 60 439 60 011 54 842 48 300  Greece (Dr) 6 525,67 6 455,88 6 372,56 5 671,34 5 481,42 . (b) Seed harvested in Spain and processed : \  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 317,96  in another Member State (Pta) 4 545,82 4 509,14 4 471,30 4020,49 3 561,17 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 8 039,29 7 984,30 7 920,61 7 273,67 6 540,20  in another Member State (Esc) 7 863,58 7 809,79 7 747,49 7114,70 6 397,25 3 . Compensatory aids :  in Spain (Pta) 4 517,15 4 480,47 4 442,63 3 991,83 3 532,51 4. Special aid : Il  in Portugal (Esc) 7 863,58 7 809,79 7 747,49 7114,70 6397,25 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. (z) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 3rd period 7 4th period 8 5th period 9 DM 2,040820 2,036330 2,032210 2,028270 2,028270 2,017980 Fl 2,295870 2,292050 2,288090 2^84280 2,284280 2,272780 Bfrs/Lfrs 42,286300 42,277100 42,260100 42,238300 42,238300 42,148200 FF 6,874400 6,872880 6,871050 6,869930 6,869930 6,863600 Dkr 7,793350 7,801700 7,808700 7,814840 7,814840 7,821750 £Irl 0,765238 0,765337 0,765838 0,766075 0,766075 0,768929 £ 0,743859 0,746765 0,749594 0,752120 0,752120 0,759615 Lit 1 502,23 1 505,08 1 506,93 1 509,16 1 509,16 1 515,33 Dr 195,51400 196,81200 198,89400 200,81300 200,81300 206,27700 Esc 180,40100 181,19100 182,09600 183,17700 183,17700 186,47600 Pta 130,52000 130,84700 131,24400 131,62100 131,62100 132,78500